DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8, 10-11, and 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yamamoto et al. (US 2014/0003072).
	Regarding claim 1, Yamamoto discloses a light-emitting device comprising: a first light-emitting region comprising a plurality of light-emitting units (106; Paragraph [0026]), and a plurality of light-transmitting units, each light-transmitting unit being located between the light-emitting units adjacent to each other (portions of 104 between elements 106; Paragraph [0025]), wherein the first light-emitting region is located on a first surface side of a light- transmitting member of a mobile object, emits 
	Regarding claim 2, Yamamoto further discloses wherein a second light-emitting region comprising a plurality of light-emitting units, and a light- transmitting unit located between the light-emitting units adjacent to each other, wherein the second light-emitting region is located on the first surface side of a light-transmitting member of the mobile object, emits light toward an outside of the mobile object, and has an inclination with respect to the first surface, and wherein the first light-emitting region and the second light-emitting region are aligned along the first surface (Fig. 5a, left and right areas with element 106 groups; Paragraph [0039]).
	Regarding claim 3, Yamamoto further discloses a first substrate and a second substrate, wherein the first light emitting region and the second light emitting region are provided on the first substrate and the second substrate, respectively, wherein the first substrate has an inclination with respect to the first surface of the light transmitting member, and wherein the second substrate has an inclination with respect to the first surface of the light transmitting member (Figs. 1, 5a, 5b, 110; Paragraph [0026]).
	Regarding claim 6, Yamamoto further discloses a substrate having flexibility, wherein the first light emitting region and the second light emitting region are provided on the substrate, and wherein the substrate extends from the first light emitting region to the second light emitting region (Figs 5a & 5b, 110; Paragraph [0026]).
	Regarding claim 7, Yamamoto further discloses a cover, wherein the cover and the light-transmitting member are on opposite sides of the first light-emitting region and the second light emitting region (Fig. 5b, 130; Paragraph [0039])
	Regarding claim 8, Yamamoto further discloses wherein at least a portion of the cover is located along the first surface of the light transmitting member (Fig. 5b, 130).

	Regarding claim 11, Yamamoto further discloses wherein the light transmitting member is rear glass of a mobile object, and wherein the plurality of light emitting units emit light toward a back of the mobile object (Figs. 1, 5a, 5b; Paragraph [0039]).
	Regarding claim 20, Yamamoto discloses a light-emitting device comprising: a first light-emitting region comprising a plurality of light-emitting units emitting light and a light-transmitting unit located between the light-emitting units adjacent to each other, wherein the first light-emitting region is located on a first surface side of a base material having light-transmitting properties and has an inclination with respect to the first surface of the base material (Figs. 5a & 5b, 106 & 104 & 110; Paragraph [0039-0040]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9, 12-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2014/0003072).
Regarding claim 9, Yamamoto discloses the invention of claim 1, including wherein the plurality of light emitting units comprise an organic light emitting diode (Paragraph [0026]), but is silent as to the specific structure of the organic light emitting diode. However, one of ordinary skill in the art would have reasonably contemplated having the organic light emitting diode have a laminated structure of a light transmitting first electrode, an organic layer, and a light shielding second electrode, in order in a direction from an outside toward an inside, since this layer structure is well known in the art of organic light emitting diodes and in order to increase the light emitting efficacy of the light emitting diode in the desired direction outside of the vehicle. Therefore, one of ordinary skill in the art would have reasonably contemplated having the organic light emitting diode have a laminated structure of a light transmitting first electrode, an organic layer, and a light shielding second electrode, in order in a direction from an outside toward an inside, since this layer structure is well known in the art of organic light emitting diodes and in order to increase the light emitting efficacy of the light emitting diode in the desired direction outside of the vehicle.
	Regarding claim 12, Yamamoto teaches the invention of claim 11, but is silent as to the peak angle of light of the device. However, one of ordinary skill in the art of vehicle signal lights would have reasonably contemplated having the light distribution of light emitted from the plurality of light emitting units have a peak angle equal to or less than 10 degrees vertically and horizontally from a reference axis along a traveling distance of the vehicle in order to ensure that the vehicle signals are easily visible to another driver that is behind the vehicle with signal lights. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Yamamoto to have the light distribution of light emitted from the plurality of light emitting units have a peak angle equal to or less than 10 degrees vertically and horizontally from a reference axis along a traveling distance of the vehicle in order to ensure that the vehicle signals are easily visible to another driver that is behind the vehicle with signal lights.

	Regarding claim 14, Yamamoto teaches the invention of claim 1, including wherein the plurality of light emitting units extend in one direction (Fig. 5a, 108), but is silent as to the dimensions of the light emitting units. However, one of ordinary skill in the art would have reasonably contemplated having the plurality of light emitting units have lengths that are different than each other in one direction to allow for displaying a letter or figure on the rear window as in Yamamoto Figures 9a and 9b. Therefore, one of ordinary skill in the art would have reasonably contemplated modifying the invention of Yamamoto Figure 5a to have the plurality of light emitting units have lengths that are different than each other in one direction to allow for displaying a letter or figure on the rear window as in Yamamoto Figures 9a and 9b.
	Regarding claim 15, Yamamoto further discloses wherein the plurality of light emitting units is aligned along an inclination direction of the first light emitting region with respect to the first surface of the light transmitting member, and the one direction is a direction that intersects the inclination direction (Figs. 5a & 5b).

	Regarding claim 18, Yamamoto further discloses wherein the plurality of light emitting units is aligned along an inclination direction of the first light emitting region with respect to the first surface of the light transmitting member, and the one direction is a direction that intersects the inclination direction (Figs. 5a & 5b).

Allowable Subject Matter
Claims 4-5, 16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879